DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed December 22, 2021.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. This action is NON-FINAL.
	Claims 8-19 are currently pending and have been examined herein. 


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 


  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and

environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exception the claims recite a step of “obtaining” a biological sample from the subject (clm 19). This step is not considered to integrate the judicial exception into a practical application because it merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exception the claims recite a step of “obtaining” a biological sample from the subject (clm 19). This step does NOT amount to significantly more because it simply appends well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  Obtaining a sample in order to perform tests is well understood, routine, and conventional activity for those in the field of molecular biology. For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
4.	In the response the Applicants traversed the rejection under 35 USC 101. The Applicants argue that claim 15 as amended recites a method of determining in a biological sample a genotype of a SNP.  They argue that determining SNP genotypes in a biological sample necessarily includes the physical step(s) of subjecting a biological sample to performing wet chemistry steps that identify the genotype. They argue that the specification describes a variety of methods that can be used.  The response states that the determining step may include reading 
This argument and the amendments have been fully considered but do not overcome the rejection. It is maintained that the broadest reasonable interpretation of the “determining” step is that it can be performed mentally.   As discussed above, one may “determine” the genotype of the SNPs in the biological sample by reading sequencing data in a report.  The person performing the method does not necessarily have to perform any wet laboratory steps.  As such the rejection is maintained.  
It is noted for the record that claim 18 is not included in the rejection because the claim requires detecting the SNP performing one of recited assays and it is clear that wet laboratory steps are required. 

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation “said neuropsychiatric disorder”.  There is insufficient antecedent basis for this limitation in the claims since claim 15 does not refer to a neuropsychiatric disorder. 
Claim 18 recites that the method comprises “detecting the rs7905446 SNP by 5’ exonuclease polymerase chain reaction, DNA sequencing, restriction fragment length polymorphism, chip hybridization or single base extension assay”.  This recitation is confusing because claim 15 recites an active process step of “determining” NOT “detecting” the genotype of rs7905446.  Further it’s unclear if the additionally recited SNPs are detected using the recited methodology or if only rs7905446 is detected this way. Clarification is required. 

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helsmoortel (Am J Med Genet Part B 171B:1049-1056 July 6, 2016). 
Regarding Claim 15 Helsmoortel teaches that whole genome sequencing of a severely affected dizygotic twin with an autism spectrum disorder and intellectual disability revealed a compound heterozygous mutation in the HTR7 gene as the only variation not detected in control databases (abstract, page 1050 section titled “Molecular Analysis”).  It is property of the whole genome sequencing method of Helsmoortel that one would have determined in a biological sample from a subject the genotype of rs7905446, 6583737, rs12254390, and rs111631884. 
Regarding Claim 18 Helsmoortel teaches a DNA sequencing method (abstract, page 1050 section titled “Molecular Analysis”).
Regarding Claim 19 Helsmoortel teaches that to identify a potential genetic cause, all five family members were subjected to whole genome sequencing with informed consent (page 1050 section titled “Molecular Analysis”).  It is a property of this method that a biological sample would have been obtained to conduct the WGS. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Erdmann (Molecular Psychiatry 1996 Vol 1 pages 392-397) in view of Helsmoortel (Am J Med Genet Part B 171B:1049-1056 July 6, 2016). 
Regarding Claim 15 Erdmann teaches that the evaluated the possible contribution of genetic variation of the serotonin 5-HT7 receptor to the development of schizophrenia and bipolar affective disorder.  Cloning and characterization of exon-flanking intronic sequences enabled us to investigate the whole coding region and the exon-intron boundaries of the human 5-HT7 receptor gene.  Using single stranded conformational analysis, we screened for the presence of DNA sequence variation in a sample of 137 unrelated individuals including 45 schizophrenic and 46 bipolar affective patients, as well as 46 healthy controls. We detected two rare naturally occurring receptor variants (Pro-279-Leu, Thr-92-Lys) and a silent nucleotide substitution (A-->G) at position +1233 (abstract). Thus Erdmann teaches a method of determining in a biological sample from a subject the genotype of SNPs in the 5-HT7 receptor gene.
Regarding Claim 16 Erdmann teaches a method wherein the subject has a neuropsychiatric disorder (bipolar) (abstract). 
Regarding Claim 17 Erdmann teaches a method wherein the neuropsychiatric disorder  is bipolar disorder (abstract). 
Regarding Claim 18 Erdmann teaches that both strands of DNA were sequenced by the dideoxy nucleotide chain termination method (page 393, col 2).  Further Erdmann teaches that to allow a rapid genotyping, PCR based RFLP assays were developed (page 394, col 1). 
Regarding Claim 19 Erdmann teaches obtaining a biological sample from the subject (page 393, col 1). 

However Helsmoortel teaches that whole genome sequencing of a severely affected dizygotic twin with an autism spectrum disorder and intellectual disability revealed a compound heterozygous mutation in the HTR7 gene as the only variation not detected in control databases (abstract, page 1050 section titled “Molecular Analysis”).  It is property of the whole genome sequencing method of Helsmoortel that one would have determined in a biological sample from a subject the genotype of rs7905446, 6583737, rs12254390, and rs111631884. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Erdmann by using whole genome sequencing to study the link between mutations in the 5-HT7 receptor gene and bipolar affective disorder as suggested by Helsmoortel.  One of skill in the art would have been motivated to perform WGS for the benefit of being able to search for mutations in all exons and introns of the 5-HT7 receptor gene as well as the regions located upstream and downstream from this gene.  Further the claim would have been obvious because the substitution of one genotyping method (dideoxy nucleotide chain termination method or RFLP) for another (WGS) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634